Citation Nr: 1548432	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from March 1951 to November 1958.  He died in April 2012; the appellant is the Veteran's surviving spouse and she has been substituted by the RO to complete the processing of the deceased Veteran's appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2014 and October 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for atherosclerotic heart disease was denied in a February 1995 rating decision, which was not appealed and became final.

2.  The evidence received since the February 1995 rating decision is new, but not material, as it does not relate to unestablished facts necessary to substantiate the claim related to a heart condition and does not raise a possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional notice was sent in May 2014.  

As to applications to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.  The Board notes that while the May 2014 letter complied with these requirements, such notice is no longer necessary.  See VA Op. Gen. Counsel Prec. 6-2014 (Nov. 21, 2014). 

VA also has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The VCAA does not require VA to obtain a medical examination or opinion unless a claim is reopened.  See 38 U.S.C.A. § 5103A(f).  Therefore, an examination is not necessary.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.



II.  New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied a claim of service connection for arteriosclerotic heart disease, to include as secondary to psychogenic cardiovascular reaction, in a February 1995 rating decision.  At the time of this decision, the record included STRs.  In March 1953 the Veteran complained of chest pain and occasional dizziness associated with palpitations.  The treatment records indicate that the Veteran did not have primary cardiac disease.  In January 1958 the Veteran was diagnosed with psychogenic cardiovascular reaction after experiencing chest pain.  There was no physical abnormality or evidence of organic disease.  The STRs do not show treatment for or a diagnosis of arteriosclerotic heart disease or other organic heart disease.  

At a March 1981 VA examination the Veteran complained of chest pain.  He was diagnosed with arteriosclerotic heart disease.  At a November 1983 heart examination, the Veteran continued to complain of chest pain that was relieved with nitroglycerin.  The examiner diagnosed the Veteran with angina pectoris and a history of myocardial infarction with an etiology of arteriosclerotic heart disease.  The RO noted in the February 1995 rating decision that the evidence did not show that arteriosclerotic heart disease was directly related to the service-connected psychogenic cardiovascular reaction.  There was not clinical evidence of a diagnosis before 1981 and no evidence of manifestation within a year of service.  

The Veteran did not file a timely appeal of the February 1995 decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.

The February 1995 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The new evidence added to the record since the February 1995 rating decision includes additional VA treatment records from July 1980 through August 1982 that show complaints of chest pain.  It was noted in August 1981 that an EKG indicated post-myocardial infarction and a stress test showed poor conditioning but no evidence of ischemia.  A June 1997 electrocardiography report from private treatment was abnormal.  Private treatment records from May 2001 indicate that the Veteran had stable coronary disease, and subsequent treatment private records indicate a diagnosis of aortic stenosis without an opinion on etiology.  VA treatment records show continued complaints of chest pain without an opinion on etiology.  In April 2009 the Veteran underwent an aortic valve replacement after several months of shortness of breath and sternal pain.  The postoperative diagnosis was severe aortic valve stenosis and chronic systolic and diastolic congestive heart failure with cardiac dysrhythmias and patent foramen ovale.

This newly submitted evidence does not establish that a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency, is related to service or was incurred within a year of service.  Accordingly, new and material evidence to reopen the claims of service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency, has not been received.  The claim is therefore not reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency, and the claim is not reopened.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


